Citation Nr: 0707309	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  06-11 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a compensable rating for chronic pharyngitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a June 2005 
rating decision.  The case is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required.

On a VA Form 9 received in April 2006, the veteran raised new 
claims to reopen previously-denied claims for service 
connection for a respiratory disability and for a back 
condition.  He also appeared to raise claims for service 
connection for chronic laryngitis as secondary to service-
connected pharyngitis, and for residuals of yellow jaundice.  
These matters have not been developed or certified for 
appeal, and are not inextricably intertwined with the issue 
now before the Board.  Accordingly, these issues are referred 
to the RO for appropriate action. 
   
REMAND

The RO originally granted service connection and assigned an 
initial noncompensable rating for pharyngitis by way of a 
January 1946 rating decision.  In a March 2005 written 
statement, the veteran sought a higher rating for this 
disability.

At his September 2006 Travel Board hearing, the veteran 
asserted that he has received treatment for pharyngitis from 
two private physicians, Dr. Hobart Price and a Dr. Conlin.  
The records of this treatment are not associated with the 
claims file and need to be obtained.  The veteran also 
testified that he has received treatment at both the St. 
Albans VA Primary & Extended Care Center, and the Brooklyn VA 
Medical Center (VAMC).  Though this treatment apparently 
focused on respiratory symptoms, these records may have 
information relevant to the nature and severity of the 
veteran's pharyngitis, and consequently also need to be 
obtained.

The veteran's service-connected pharyngitis is rated on an 
analogous basis.  He also appears to have a number of 
respiratory issues separate and apart from the service 
connected condition.  The VA exams of record did not 
specifically address the current nature and extent solely of 
the service-connected pharyngitis.  Accordingly, a new 
examination needs to be conducted on remand in order to 
determine what the current symptoms and effects are of this 
condition.  

Accordingly, the Board remands this case to the Agency of 
Original Jurisdiction (AOJ) for the following actions: 

1.  After obtaining any required 
information and releases from the 
veteran, the AOJ should obtain copies of 
the veteran's treatment records from Dr. 
Hobart Price and a Dr. Conlin.  In 
addition, copies of all treatment 
provided by the St. Albans VA Primary & 
Extended Care Center and the Brooklyn 
VAMC from May 2005 to the present should 
be obtained.  

2.  An ear, nose and throat examination 
should be scheduled in order to determine 
the current nature and severity of the 
veteran's pharyngitis.  Any tests deemed 
necessary should be performed and the 
rationale for any medical opinions given 
should be detailed in the examination 
report.  In particular, the examiner 
should be requested to address what is 
the frequency and duration of any 
pharyngitis that is being experienced by 
the veteran, whether there is 
inflammation of the cords or mucous 
membrane, whether there is hoarseness, 
whether there is thickening of the 
nodules or chords, whether there are 
polyps, and whether there is submucous 
infiltration.  

3.  Thereafter, re-adjudicate the claim 
for a compensable rating for pharyngitis.  
If it remains denied, provide the veteran 
and his representative a supplemental 
statement of the case that summarizes the 
evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this remanded matter, about which the veteran has the right 
to submit additional evidence and argument.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

